Citation Nr: 0212948	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  01-08 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether the appeals of the September 1970, February 1994, 
and June 1997 rating decisions were withdrawn. 

2.  Whether a timely notice of disagreement was filed with 
respect to the August 1999 rating decision.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1969.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  

In July 2002, the veteran testified before the undersigned 
Board Member at a video conference hearing.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.


FINDINGS OF FACT

1.  In an October 1998 statement, the veteran clearly and 
unambiguously stated his desire to withdraw the appeal of the 
September 1970, February 1994, and June 1997 rating decisions 
for the issues of entitlement to higher disability 
evaluations for post traumatic degenerative changes of the 
lumbar spine, residuals of traumatic injury to the left elbow 
with degenerative changes, and scar as a residual of a 
shrapnel wound to the forehead; entitlement to earlier 
effective dates for the assignment of the 10 percent ratings 
for the post traumatic degenerative changes of the lumbar 
spine and residuals of traumatic injury to the left elbow 
with degenerative changes; and entitlement to service 
connection for grinding of the teeth and headaches. 

2.  In an August 1999 decision, the RO determined that the 
May 1970 rating decision was not clearly and unmistakably 
erroneous.     

3.  The RO notified the veteran of this determination on 
August 24, 1999.   

4.  A Notice of Disagreement with the August 1999 rating 
decision was not received by the RO until February 14, 2001.    


CONCLUSIONS OF LAW

1.  The appeals of the September 1970, February 1994, and 
June 1997 rating decisions were withdrawn, and the appeals 
are dismissed.  38 U.S.C.A. § 7105 (d)(5) (West 1991); 
38 C.F.R. § 20.204(b), (c) (2001). 

2.  The veteran did not submit a timely Notice of 
Disagreement with the August 1999 decision, and the appeal is 
dismissed.  38 U.S.C.A. § 7105(b)(1) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran and his representative have been provided with a 
statement of the case that discusses the pertinent evidence 
and the laws and regulations related to the claims.  The 
issues on appeal are procedural issues and all of the 
pertinent evidence is of record.  The veteran and his 
representative have been given the opportunity to submit 
written argument.  The veteran testified at a video 
conference hearing before the Board in July 2002.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Factual and Procedural Background

The veteran served on active duty from November 1965 to 
September 1969.  

In August 1970, the veteran filed a claim for service 
connection. 

An August 1970 rating decision granted service connection for 
recurrent back pain, traumatic synovitis of the left elbow 
and shrapnel wound the left forehead with abrasion.  Zero 
percent disability evaluations were assigned from September 
12, 1969.  The veteran was notified of the decision on August 
20, 1970.  

In a September 1970 statement, the veteran expressed 
disagreement with the assignment of the zero percent 
disability evaluations in the August 1970 decision.  

On February 24, 1994, the RO issued a statement of the case 
with respect to the issues of entitlement to disability 
evaluations in excess of zero percent for the left elbow and 
low back disabilities and shrapnel wound to the forehead.  

In a February 1994 rating decision, the RO assigned a 10 
percent disability evaluation to the post traumatic 
degenerative changes of the lumbar spine with slight 
limitation of motion (previously rated as recurrent back 
pain) effective from February 13, 1993 and a 10 percent 
disability evaluation to the residuals of traumatic injury to 
the left elbow with degenerative changes of the left elbow 
(previously rated as traumatic synovitis of the left elbow) 
effective from February 13, 1993.  The RO denied entitlement 
to a disability evaluation in excess of zero percent for a 
scar as a residual of shrapnel wound to the forehead and 
denied entitlement to service connection for grinding of the 
teeth as secondary to post traumatic stress disorder.  The 
veteran was notified of this decision on February 28, 1994.  

On April 5, 1994, the veteran's substantive appeal for the 
issue of entitlement to higher disability evaluations for the 
low back and left elbow disabilities and the scar of the 
forehead was received.  

In February 1995, the veteran's notice of disagreement with 
the February 1994 rating decision was received.  The veteran 
expressed disagreement with the denial of service connection 
for grinding of the teeth, the disability evaluation assigned 
to the low back and left elbow disabilities and the scar on 
the forehead as a residual of the shrapnel wound, and the 
effective date assigned for the 10 percent ratings for the 
low back and left elbow disabilities.  

In March 1995, the statement of the case with respect to the 
issues of service connection for grinding teeth and 
entitlement to a higher disability evaluation for the low 
back was issued .  

In a March 1995 rating decision, the RO denied service 
connection for headaches as due to the shrapnel wound to the 
forehead and grinding of the teeth as due to the post 
traumatic stress disorder.  The veteran was notified of the 
decision on March 17, 1995.   

On March 31, 1995, the veteran's substantive appeal with 
respect to the issue of service connection for grinding teeth 
was received.  This statement was also interpreted as a 
notice of disagreement for the issue of entitlement to 
service connection for headaches.  

In April 1995, the statement of the case for the issue of 
service connection for headaches was issued.  

In November 1995, the veteran's substantive appeal for the 
issue of entitlement to service connection for headaches was 
received.  

In a November 1996 rating decision, the RO assigned a 20 
percent evaluation to the low back disorder effective from 
February 13, 1993.   

A June 1997 rating decision denied entitlement to service 
connection for grinding of the teeth and headaches.  The RO 
also denied entitlement to higher disability evaluations for 
the left elbow and low back disabilities from September 12, 
1969 and denied entitlement to a total rating due to 
individual unemployability based upon service-connected 
disabilities.  

In June 1997, a supplemental statement of the case was issued 
for the issues of entitlement to higher disability 
evaluations for the low back and left elbow disabilities, 
entitlement to an earlier effective date for the compensable 
evaluations for the low back and left elbow, and entitlement 
to service connection for headaches.  

An August 1998 rating decision granted entitlement to a total 
rating due to individual unemployability due to service-
connected disabilities and assigned a 40 percent evaluation 
to the low back disability.  The RO denied entitlement to a 
higher disability evaluation for the left elbow disability 
and denied entitlement to a compensable disability evaluation 
for low back and left elbow disabilities from September 12, 
1969.    

In an October 1998 form, the veteran indicated that he wished 
to withdraw his appeal.  The veteran wrote his initials next 
to the following statements: "I wish to withdraw my appeal.  
I am satisfied with the recent determination."  The veteran 
also signed the form.   

In an August 5, 1999 statement, the veteran indicated that he 
disagreed with the August 1998 rating decision and 
supplemental statement of the case for the issues of 
entitlement to compensable disability evaluations for the low 
back and left elbow from September 12, 1969 and entitlement 
to service connection for headaches.  

In an August 1999 letter, the RO informed the veteran that 
his appeal had been withdrawn.  

In an August 11, 1999 statement, the veteran stated that the 
issues in the August 1998 rating decision were on appeal.  
The veteran and his representative indicated that there was 
confusion because of a change of a power of attorney.  The 
representative argued that had the veteran been correctly 
advised by the other service organization, the veteran would 
never have given up his earlier appellate rights.   

In an August 17, 1999 decision, the RO determined that there 
was no clear and unmistakable error in the August 1970 rating 
decision and the veteran's claim was denied.  The veteran was 
notified of this decision on August 24, 1999.  

In a statement received on February 14, 2001, the veteran and 
his representative argued that the veteran was entitled to 
increased evaluations for the low back and left elbow from 
September 12, 1969.  They argued that these issues were on 
appeal. 

In a statement received on June 20, 2001, the veteran 
indicated that he disagreed with the letter which notified 
him that he was unable to reopen his request for an appeal.  

At the video conference before the Board in July 2002, the 
veteran stated that in 1998, his representative from the New 
Hampshire State Veterans Council was retiring and so, he 
chose the Disabled American Veterans to represent him.  
(Hearing Transcript, hereinafter Tr., 3).  The veteran 
contends that he was told that he was signing a paper just to 
give them power of attorney.  (Tr. 3).  The veteran stated 
that he asked the Disabled American Veterans representative 
whether they were withdrawing the retroactive benefits to 
1969, and he was told that he was not, and he was signing a 
power of attorney.  (Tr. 3).  The veteran stated that he then 
got a letter from the VA stating that he withdrew his claims 
all the way back to 1969.  (Tr. 3).  The veteran stated that 
he felt like he was misled by the Disabled American Veterans.  
(Tr. 3).  The veteran and his representative also contend 
that his former representative from the New Hampshire State 
Veterans Council sent in a notice of disagreement on August 
2, 1999 for the clear and unmistakable error decision.  (Tr. 
5).  

Analysis

Whether the appeals of the September 1970, February 1994, and 
June 1997 rating decisions were withdrawn

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200 (2001).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2001).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2001).  

In Verdon v. Brown, the Court of Appeals for Veterans Claims 
(Court) held that "where it is not clear that a VA claimant 
has withdrawn a particular claim from an appeal to the Board, 
it is not sufficient for the Board to conclude that there is 
abandonment without providing an adequate statement of 
reasons or bases to support that conclusion".  Verdon, 
8 Vet. App. 529, 533 (1996); see EF v. Derwinski, 1 Vet. App. 
324, 326 (1991) (requiring liberal construction of claimant's 
submissions). 

"Veterans are as free to withdraw claims as they are to file 
them.  When claims are withdrawn, they cease to exist."  
Hanson v. Brown, 9 Vet. App. 29, 32 (1996).  

After review of the evidence of record, the Board finds that 
the veteran withdrew his appeal of the September 1970, 
February 1994, and June 1997 rating decisions in October 
1998.  The record shows that in October 1998, the issues on 
appeal to the Board were entitlement to higher disability 
evaluations for post traumatic degenerative changes of the 
lumbar spine, residuals of traumatic injury to the left elbow 
with degenerative changes, and scar as a residual of a 
shrapnel wound to the forehead; entitlement to earlier 
effective dates for the assignment of the 10 percent ratings 
for the post traumatic degenerative changes of the lumbar 
spine and residuals of traumatic injury to the left elbow 
with degenerative changes; and entitlement to service 
connection for grinding of the teeth and headaches.

The October 1998 form clearly indicates that the veteran 
wished to withdraw his appeal.  The October 1998 form clearly 
states that "I wish to withdraw my appeal."  The words 
"wish to withdraw" are in bold.  The veteran signed his 
initials next to this statement and he also signed the form.  
The form was addressed to the VA.  It is clear and 
unambiguous that the veteran wished to withdraw his appeal.  

The veteran asserts that he believed he was signing a power 
of attorney for the Disabled American Veterans and that he 
was misled by the Disabled American Veterans.  The Board 
points out that the October 1998 form that the veteran signed 
clearly indicates that he was withdrawing his appeal.  The 
form makes no mention of a power of attorney or an 
appointment of a service organization as the veteran's 
representative.  Moreover, the power of attorney form 
appointing DAV was signed in January 1998, 9 months earlier.

The Board finds no reasonable doubt as to whether the veteran 
withdrew his appeal.  The fact that he changed his mind over 
a year later is irrelevant to his clear intention at the time 
he submitted the October 1998 form.  The Board finds that the 
veteran withdrew his appeals and there remain no allegations 
of errors of fact or law for appellate consideration.  

Because the Board does not currently have jurisdiction to 
consider the merits of the veteran's claims, the appeals 
concerning these issues must be dismissed. 

Whether the veteran filed a timely notice of disagreement 
with the April 1999 rating decision

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  See 38 C.F.R. 
§ 20.200 (2001).  Subject to review by courts of competent 
jurisdiction, the Board may make final decisions with respect 
to its jurisdictional authority to review a particular issue.  
This includes questions relating to the timely filing and 
adequacy of the Notice of Disagreement and Substantive 
Appeal.  See 38 C.F.R. § 20.101(c) (2001).  
A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  For example, if service connection was 
denied for two disabilities and the claimant wishes to appeal 
the denial of service connection with respect to only one of 
the disabilities, the Notice of Disagreement must make that 
clear.  See 38 C.F.R. § 20.201 (2001).  

A claimant or his or her representative must file a Notice of 
Disagreement with a determination within one year from the 
date that the RO mails notice of the determination.  
Otherwise, the determination will become final. The date of 
mailing of the letter of notification of the determination 
will be presumed to be the same as the date of that letter 
for purposes of determining whether an appeal has been timely 
filed.  See 38 C.F.R. § 20.302 (2001).

When the regulations require that any written document be 
filed within a specified period of time, a response 
postmarked prior to expiration of the applicable time limit 
will be accepted as having been timely filed.  In the event 
that the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by the VA.  In calculating this 5-day period, 
Saturdays, Sundays and legal holidays will be excluded.  See 
38 C.F.R. § 20.305(a) (2001).  In computing the time limit 
for filing a written document, the first day of the specified 
period will be excluded and the last day included. Where the 
time limit would expire on a Saturday, Sunday or legal 
holiday, the next succeeding workday will be included in the 
computation.  See 38 C.F.R. § 20.305(b) (2001). 

After considering the entire record in this case, it is the 
decision of the Board that the claim must be dismissed for 
lack of jurisdiction because the veteran did not file a 
timely Notice of Disagreement with the August 1999 rating 
decision which determined that there was no clear and 
unmistakable error in the September 1970 rating decision.  In 
a letter dated August 24, 1999, the RO notified the veteran 
of the determination and of his procedural and appellate 
rights.  

Review of the record reveals that the veteran did not submit 
any statements within one year from the date of notification 
of the August 1999 decision.  

In a statement received on February 14, 2001, the veteran 
indicated that he was entitled to increased compensable 
evaluations for the low back disorder and the left elbow 
disorder from September 12, 1969.  This statement could 
possibility be construed as a notice of disagreement for the 
August 1999 rating decision.  However, this statement was not 
received within the one year time period which expired on 
August 24, 2000.  

The veteran's February 2001 statement was not received within 
one year from the date that the RO mailed the notice of the 
August 1999 rating decision, even when the postmark date is 
presumed to be five days prior to the date of the receipt, 
which would be February 9, 2001.  

The veteran's representative contends that a notice of 
disagreement was submitted in August 1999.  Review of the 
record reveals that a statement by the veteran and his 
representative was received on August 5, 1999.  This 
statement can not be construed as a notice of disagreement 
for the August 17, 1999 rating decision, since this statement 
was received before the August 1999 determination was made.  

In summary, the veteran did not submit a timely Notice of 
Disagreement with the August 1999 decision.  Accordingly, the 
Board does not have appellate jurisdiction and the appeal of 
the August 1999 rating decision must be dismissed. 



ORDER

The appeal of the RO's September 1970, February 1994, and 
June 1997 rating decisions are dismissed.

The veteran's appeal of the RO's August 1999 decision is 
dismissed.  



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

